Citation Nr: 1805314	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  17-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for myasthenia gravis, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	David Cole, Agent


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1691 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

Myasthenia gravis did not manifest during the Veteran's active service or within one year after active service and is not otherwise etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for Myasthenia gravis are not all been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice letters sent to the Veteran in December 2013 and May 2004.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file. 

Finally, a VA examination was not provided, and not required, with regard to this claim.  VA has no duty to provide examination in this regard because the competent evidence does not show a relevant injury, disease, or event in service related to throat cancer, or manifestation during any relevant presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran's concerning his claim.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to myasthenia gravis.  

Additionally, although the Veteran is deemed have been exposed to Agent Orange during service, there is no indication of an association between his myasthenia gravis and such exposure.  While he has asserted that such exposure caused his myasthenia gravis, his assertion does not rise to the level of an indication of an association between exposure to an herbicide agent and his myasthenia gravis.  His assertion is a conclusory generalized lay statement suggesting a nexus between a current disability and service and does not meet the standard of an indication of an association that triggers VA's duty to provide an examination in cases where there is a relevant in-service injury, disease, or event and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278-127 (Fed. Cir. 2010).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including myasthenia gravis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.
§ 1116 (f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii).  

In this case, the RO submitted a request to verify the Veteran's dates of service in Vietnam in January 2004.  In a February 2004 response, the Personal Information Exchange System (PIES) indicated that the Veteran served in Vietnam from February 6, 1966 to February 4, 1967.  The Veteran had service in Vietnam as defined by the applicable regulation.  The Veteran is therefore presumed to have been exposed to Agent Orange.  Because Myasthenia gravis is not one of the diseases listed at 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is not available for Myasthenia gravis.

Regardless of whether presumptive service connection is available, the Veteran is not foreclosed from proving all three elements of his claim, just as in any claim of entitlement to service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has been diagnosed with myasthenia gravis satisfying the first element of a service connection claim.  Thus, the dispositive issue in this case is whether myasthenia gravis was incurred in service or whether it manifested to a compensable degree within one year of separation from active service.  In this case, the Board finds that there is no competent evidence linking the Veteran's initial development or diagnosis of myasthenia gravis to active service and the preponderance of evidence shows that the condition did not manifest to a compensable degree within one year of separation from active service.

The service treatment records do not reflect the presence of muscle problems.  The Veteran's March 1981 separation exam report notes the examiner gave a normal clinical evaluation with regard to any relevant system or anatomy.  The examiner also noted a patchy area of paresthesia on the lateral left leg associated with periods of standing and concluded that there was no pathology found on neurologic evaluation.  This is evidence against his claim because it tends to show that he did not have myasthenia gravis or symptoms of such during service.  

Post-service, pertinent evidence of record includes private treatment records.  Specifically, correspondence dated in May 2012 by A.W.L, M.D., a private practitioner of neuro-ophthalmology, states the Veteran was diagnosed with myasthenia gravis.  This is the first competent evidence of current disability.  Private treatment records from University of Kansas Medical Center show the Veteran was treated at the Myasthenia Gravis Clinic as well as the Mercy Clinic.  The clinicians did not provide an etiology opinion regarding the diagnosis.  Thus the September 2001 examination report and May 2012 statement of Dr. A.W.L. is not probative evidence in support of the Veteran's claim.

A September 2001 Agent Orange Registry Code Sheet and Agent Orange Report of Medical Examination shows clinical evaluation of the musculoskeletal system with findings of low back pain described as backache.  The examination report documents the examiner did not find joint pain, stiffness, joint swelling, or muscle weakness.  There is no finding related to symptomatology or diagnosis of myasthenia gravis.

In light of the forgoing, the Board finds that entitlement to service connection for myasthenia gravis is not warranted.  Specifically, pertinent evidence of record shows that the Veteran's current diagnosis of myasthenia gravis is not related to military service.  As discussed above, there was no evidence of a diagnosis or symptoms indicated to be related to myasthenia gravis during service, and the record does not show a competent diagnosis myasthenia gravis until May 2012, over 30 years following separation from military service.  

The Board has considered the Veteran's contentions that myasthenia gravis is related to herbicide exposure during service in Vietnam.  Specifically, in a December 2013 statement submitted by VA Form 21-4138, the Veteran reported service in Vietnam from 1966 to 1967, and also that he worked on aircraft radar systems during the majority of his 20 year service.  He further asserts that myasthenia gravis was caused by such service and resulted in hospital admittance in March 2013.  

A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether current myasthenia gravis is related to exposure to herbicides, is not a simple question subject to non-expert opinion evidence and therefore is not a simple question amenable to lay opinion evidence.  Thus, to the extent that the Veteran contends that his myasthenia gravis condition is caused by a specific incurrence in-service, his opinion is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Significantly, there is no probative contrary medical opinion in the evidence of record.

Here, the preponderance of evidence is against the claim.  The first post-service evidence of diagnosis of myasthenia gravis was in a May 2012 private treatment record, many years after service.  There is no indication that myasthenia gravis had onset during service or was caused by service - including by exposure to Agent Orange.  Thus, the evidence tends to show that it developed after service and was unrelated to service.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for myasthenia gravis, to include as due to Agent Orange exposure, is denied.



____________________________________________
JAMES G. REINAHRT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


